J-S86032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

TRAVIS JOHN HALLAM

                            Appellant                   No. 701 WDA 2016


              Appeal from the Judgment of Sentence May 5, 2016
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0000057-2016


BEFORE: GANTMAN, P.J., MOULTON, J., and STEVENS, P.J.E.*

MEMORANDUM BY GANTMAN, P.J.:                      FILED NOVEMBER 23, 2016

        Appellant, Travis John Hallam, appeals from the judgment of sentence

entered in the Fayette County Court of Common Pleas, following his jury trial

convictions for aggravated assault and simple assault, and his bench trial

conviction for summary harassment.1 We affirm.

        In its opinion, the trial court accurately set forth the relevant facts of

this case as follows:

           On February 11, 2015, at around 10:00 p.m., [Victim]
           received a Facebook message from Waylon Muniz, a
           recently reconnected childhood friend, asking for a ride
           from Bentleyville to Centerville. When [Victim] arrived in
           Bentleyville, [Mr.] Muniz was waiting with Appellant….
           [Mr.] Muniz sat in [Victim’s] passenger seat and Appellant
____________________________________________


1
    18 Pa.C.S.A. §§ 2702(a)(4); 2701(a)(1); 2709(a)(1), respectively.


_____________________________

*Former Justice specially assigned to the Superior Court.
J-S86032-16


         entered the backseat when [Mr.] Muniz changed the
         destination from Centerville to Brownsville. [Victim] took
         the men to two locations in Brownsville. At the second
         location, [Mr.] Muniz and Appellant exited the vehicle and
         met people parked in another car nearby. [Mr.] Muniz and
         Appellant returned to [Victim’s] vehicle, entering the same
         seats, and asked to be returned to the first location.
         [Victim] became frustrated driving the men around and
         said he would never do anything like this for them again.
         At that point, [Victim] felt an object hit the back of his
         head and Appellant said[,] “don’t fuckin’ move.”

         According to [Victim], his “natural instinct” was to fight
         back by knocking whatever Appellant had in his hand down
         and then fighting to contain Appellant. [Mr.] Muniz pulled
         the keys from the ignition, locked the door, and then
         began to choke [Victim]. [Victim] attempted to exit, but
         the door was locked and he began to be struck in the head
         a few times. [Victim] identified Commonwealth Exhibit 1—
         namely, a .22 Ruger revolver, as being the item he was
         struck in the head with by Appellant. [Victim] sustained
         two lacerations to the back of his head, felt a headache for
         five days, and described the pain as a nine out of ten.

         All of the men exited the vehicle and [Victim] was going
         towards [Mr.] Muniz when [Mr.] Muniz asked Appellant for
         “the piece.” Appellant threw a punch at [Victim] and
         missed when [Victim] pulled a pocketknife from his pocket
         and struck Appellant. [Victim] screamed for a bystander
         about one hundred yards away to call the police which
         caused Appellant and [Mr.] Muniz to run away. [Victim]
         screamed at [Mr.] Muniz for his keys, [Mr.] Muniz
         responded they were on the floor, and [Victim] was able to
         leave the scene. When questioned by Pennsylvania State
         Police Officer Joseph Timms, [Victim] directed the police to
         the wooded area where [Mr.] Muniz and Appellant ran and
         the police recovered the gun in that area.

(Trial Court Opinion, filed June 13, 2016, at 2-3) (internal citations omitted).

      Procedurally, the Commonwealth charged Appellant with aggravated

assault, simple assault, three counts of robbery, theft, and summary


                                     -2-
J-S86032-16


harassment. Appellant proceeded to a jury trial on April 4, 2016. On April

5, 2016, the jury convicted Appellant of aggravated assault and simple

assault; the court convicted Appellant of summary harassment.          The jury

found Appellant not guilty on the remaining charges. The court sentenced

Appellant on May 5, 2016, to an aggregate term of twenty-four (24) to

forty-eight (48) months’ imprisonment. Appellant timely filed post-sentence

motions challenging the weight of the evidence on May 6, 2016, which the

court denied on May 9, 2016. Appellant timely filed a notice of appeal on

May 12, 2016.      On May 20, 2016, the court ordered Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b), which Appellant timely filed on June 2, 2016.

      Appellant raises two issues for our review:

         WHETHER THE COURT ERRED BY DENYING APPELLANT’S
         MOTION FOR A NEW TRIAL WHEN THE VERDICT WAS
         AGAINST THE WEIGHT OF THE EVIDENCE?

         WHETHER THE COURT ERRED BY FAILING TO STRIKE THE
         UNSOLICITED COMMENT MADE BY THE ALLEGED
         VICTIM…DURING CROSS-EXAMINATION THAT HE WAS
         TOLD NOT TO CALL 911?

(Appellant’s Brief at 3).

      When examining a challenge to the weight of the evidence, our

standard of review is as follows:

            The weight of the evidence is exclusively for the
            finder of fact who is free to believe all, part, or none
            of the evidence and to determine the credibility of
            the witnesses. An appellate court cannot substitute
            its judgment for that of the finder of fact. Thus, we

                                     -3-
J-S86032-16


             may only reverse the…verdict if it is so contrary to
             the evidence as to shock one’s sense of justice.

          Moreover, where the trial court has ruled on the weight
          claim below, an appellate court’s role is not to consider the
          underlying question of whether the verdict is against the
          weight of the evidence. Rather, appellate review is limited
          to whether the trial court palpably abused its discretion in
          ruling on the weight claim.

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S.Ct. 2906, 159 L.Ed.2d 816 (2004)

(internal citations omitted). A “trial court’s denial of a motion for a new trial

based on a weight of the evidence claim is the least assailable of its rulings.”

Commonwealth v. Rivera, 603 Pa. 340, 363, 983 A.2d 1211, 1225

(2009), cert. denied, 560 U.S. 909, 130 S.Ct. 3282, 176 L.Ed.2d 1191

(2010).

      Additionally, the standard of review of a trial court’s admission or

exclusion of evidence is well established and very narrow:

          Questions concerning the admissibility of evidence lie
          within the sound discretion of the trial court, and a
          reviewing court will not reverse the court’s decision on
          such a question absent a clear abuse of discretion. An
          abuse of discretion is not merely an error of judgment, but
          is rather the overriding or misapplication of the law, or the
          exercise of judgment that is manifestly unreasonable, or
          the result of bias, prejudice, ill-will or partiality, as shown
          by the evidence of record.

Commonwealth v. Hyland, 875 A.2d 1175, 1185-86 (Pa.Super. 2005),

appeal denied, 586 Pa. 723, 890 A.2d 1057 (2005) (internal citations and

quotation marks omitted).       Further, “[t]o constitute reversible error, an


                                       -4-
J-S86032-16


evidentiary ruling must not only be erroneous, but also harmful or prejudicial

to the complaining party.” Commonwealth v. Robertson, 874 A.2d 1200,

1209 (Pa.Super. 2005) (internal citation omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Nancy D.

Vernon, we conclude Appellant’s issues merit no relief.       The trial court

opinion comprehensively discusses and properly disposes of the questions

presented.   (See Trial Court Opinion at 3-6) (finding: (1) jury’s verdict is

consistent with evidence presented at trial; jury credited Victim’s testimony;

as verdict was not contrary to evidence it does not shock one’s sense of

justice; verdict was not against weight of evidence, so court properly denied

Appellant’s motion for new trial; (2) during cross-examination of Victim,

defense counsel elicited testimony from Victim that he did not call 911

when he got home on evening in question because “[he] was told not to”;

Appellant fails to explain how he was prejudiced by Victim’s response;

defense counsel elicited response, and Victim did not attribute statement as

coming from any identifiable source; Appellant cannot show abuse of

discretion or prejudice).   Accordingly, we affirm on the basis of the trial

court’s opinion.

      Judgment of sentence affirmed.




                                    -5-
J-S86032-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2016




                          -6-
Circulated 11/10/2016 03:06 PM